PER CURIAM.
The defendant, having been convicted of theft in the first degree, ORS 164.055, makes numerous assignments of error on appeal. We do not consider *490them, because the alleged errors which defendant seeks to raise were waived in the colloquy which took place after the jury retired to deliberate:
“THE COURT: Now, I want to further consider the defendant’s motion for a mistrial. Do you still want the mistrial, Mr. Yunker? I had thought at the conclusion yesterday that probably the case ought to be mistried and started again, and I’m inclined to do that, I think. The trial has just been chaotic from start to finish. I don’t know whether the errors preponderate in favor of the defendant or against the defendant. I would prefer that he get a trial with a few less errors in it.
“MR. HUNT: I can understand the Court’s concern, Your Honor. I think, considering everything, that the State would oppose a mistrial.
“THE COURT: What’s the defendant’s position?
“MR. YUNKER: I’m trying to find out.
“THE COURT: Well, we can take a little time, if you would like, to think about it a little bit, because I understand it’s a very serious decision for your chent to make, as it is for the Court. Let’s take a recess.
“(RECESS at 11:20 a.m.)
“(COURT reconvened at 11:22 a.m.)
“MR. YUNKER: The defendant doesn’t wish to stand on the motion.
“THE COURT: You are withdrawing the motion for a mistrial?
“THE DEFENDANT: Yes.
“MR. YUNKER: Yes, Your Honor.
“THE COURT: All right.”
The trial judge offered defendant everything he now seeks from us — a retrial. He declined.
Affirmed.